
	
		II
		110th CONGRESS
		1st Session
		S. 1649
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Feingold (for
			 himself and Mr. Casey) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for 2 programs to authorize the use of leave
		  by caregivers for family members of certain individuals performing military
		  service, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Family Support Act of
			 2007.
		2.Programs for use
			 of leave by caregivers for family members of individuals performing certain
			 military service
			(a)Federal
			 employees program
				(1)DefinitionsIn
			 this subsection:
					(A)CaregiverThe
			 term caregiver means an individual who—
						(i)is
			 an employee;
						(ii)is
			 at least 21 years of age; and
						(iii)is capable of
			 self care and care of children or other dependent family members of a qualified
			 member of the Armed Forces.
						(B)Covered period
			 of serviceThe term covered period of service means
			 any period of service performed by an employee as a caregiver while the
			 individual who designated the caregiver under paragraph (3) remains a qualified
			 member of the Armed Forces.
					(C)EmployeeThe
			 term employee has the meaning given under section 6331 of title 5,
			 United States Code.
					(D)Family
			 memberThe term family member includes—
						(i)individuals for
			 whom the qualified member of the Armed Forces provides medical, financial, and
			 logistical support (such as housing, food, clothing, or transportation);
			 and
						(ii)children under
			 the age of 19 years, elderly adults, persons with disabilities, and other
			 persons who are unable to care for themselves in the absence of the qualified
			 member of the Armed Forces.
						(E)Qualified
			 member of the armed forcesThe term qualified member of the
			 Armed Forces means—
						(i)a
			 member of a reserve component of the Armed Forces as described under section
			 10101 of title 10, United States Code, who has received notice to report to, or
			 is serving on, active duty in the Armed Forces in support of a contingency
			 operation as defined under section 101(a)(13) of title 10, United States Code;
			 or
						(ii)a
			 member of the Armed Forces on active duty who is eligible for hostile fire or
			 imminent danger special pay under section 310 of title 37, United States
			 Code.
						(2)Establishment
			 of programThe Office of Personnel Management shall establish a
			 program to authorize a caregiver to—
					(A)use any sick
			 leave of that caregiver during a covered period of service in the same manner
			 and to the same extent as annual leave is used; and
					(B)use any leave
			 available to that caregiver under subchapter III or IV of chapter 63 of title
			 5, United States Code, during a covered period of service as though that
			 covered period of service is a medical emergency.
					(3)Designation of
			 caregiver
					(A)In
			 generalA qualified member of the Armed Forces shall submit a
			 written designation of the individual who is the caregiver for any family
			 member of that member of the Armed Forces during a covered period of service to
			 the employing agency and the Office of Personnel Management.
					(B)Designation of
			 spouseNotwithstanding paragraph (1)(A)(ii), an individual less
			 than 21 years of age may be designated as a caregiver if that individual is the
			 spouse of the qualified member of the Armed Forces making the
			 designation.
					(4)Use of
			 caregiver leaveLeave may only be used under this subsection for
			 purposes directly relating to, or resulting from, the designation of an
			 employee as a caregiver.
				(5)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Office of
			 Personnel Management shall prescribe regulations to carry out this
			 subsection.
				(6)TerminationThe
			 program under this subsection shall terminate on December 31, 2012.
				(b)Voluntary
			 private sector leave program
				(1)Definitions
					(A)CaregiverThe
			 term caregiver means an individual who—
						(i)is
			 an employee;
						(ii)is
			 at least 21 years of age; and
						(iii)is capable of
			 self care and care of children or other dependent family members of a qualified
			 member of the Armed Forces.
						(B)Covered period
			 of serviceThe term covered period of service means
			 any period of service performed by an employee as a caregiver while the
			 individual who designated the caregiver under paragraph (4) remains a qualified
			 member of the Armed Forces.
					(C)EmployeeThe
			 term employee means an employee of a business entity participating
			 in the program under this subsection.
					(D)Family
			 memberThe term family member includes—
						(i)individuals for
			 whom the qualified member of the Armed Forces provides medical, financial, and
			 logistical support (such as housing, food, clothing, or transportation);
			 and
						(ii)children under
			 the age of 19 years, elderly adults, persons with disabilities, and other
			 persons who are unable to care for themselves in the absence of the qualified
			 member of the Armed Forces.
						(E)Qualified
			 member of the armed forcesThe term qualified member of the
			 Armed Forces means—
						(i)a
			 member of a reserve component of the Armed Forces as described under section
			 10101 of title 10, United States Code, who has received notice to report to, or
			 is serving on, active duty in the Armed Forces in support of a contingency
			 operation as defined under section 101(a)(13) of title 10, United States Code;
			 or
						(ii)a member of the
			 Armed Forces on active duty who is eligible for hostile fire or imminent danger
			 special pay under section 310 of title 37, United States Code.
						(2)Establishment
			 of program
					(A)In
			 generalThe Secretary of Labor shall establish a program to
			 authorize employees of business entities described under paragraph (3) to use
			 sick leave, or any other leave available to an employee, during a covered
			 period of service in the same manner and to the same extent as annual leave (or
			 its equivalent) is used.
					(B)ExceptionSubparagraph
			 (A) shall not apply to leave made available under the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2601 et seq.).
					(3)Voluntary
			 business participationThe Secretary of Labor shall solicit
			 business entities to voluntarily participate in the program under this
			 subsection.
				(4)Designation of
			 caregiver
					(A)In
			 generalA qualified member of the Armed Forces shall submit a
			 written designation of the individual who is the caregiver for any family
			 member of that member of the Armed Forces during a covered period of service to
			 the employing business entity.
					(B)Designation of
			 spouseNotwithstanding paragraph (1)(A)(ii), an individual less
			 than 21 years of age may be designated as a caregiver if that individual is the
			 spouse of the qualified member of the Armed Forces making the
			 designation.
					(5)Use of
			 caregiver leaveLeave may only be used under this subsection for
			 purposes directly relating to, or resulting from, the designation of an
			 employee as a caregiver.
				(6)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Secretary of
			 Labor shall prescribe regulations to carry out this subsection.
				(7)TerminationThe
			 program under this subsection shall terminate on December 31, 2012.
				(c)GAO
			 reportNot later than June
			 30, 2010, the Government Accountability Office shall submit a report to
			 Congress on the programs under subsections (a) and (b) that includes—
				(1)an evaluation of
			 the success of each program; and
				(2)recommendations
			 for the continuance or termination of each program.
				(d)OffsetThe
			 aggregate amount authorized to be appropriated for fiscal year 2008 for the use
			 of the Department of Defense for research, development, test and evaluation
			 shall be reduced by $2,000,000.
			
